64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mitchell Alfonso KEY, Plaintiff-Appellant,v.Jim McCAULLEY, Jail Administrator, Richland County DetentionCenter, Defendant-Appellee.
No. 95-6467.

Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 11, 1995.
Mitchell Alfonso Key, Appellant Pro Se.  William Henry Davidson, II, John Thomas Lay, Jr., ELLIS, LAWHORNE, DAVIDSON, SIMS, MORRISON & SOJOURNER, P.A., Columbia, SC, for Appellee.
D.S.C.
REMANDED.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation and entering summary judgment for Defendants in this 42 U.S.C. Sec. 1983 (1988) action.  In adopting the recommendation of the magistrate judge, the district court relied upon Appellant's failure to file objections to the magistrate judge's recommendation within the time allotted.  After Appellant noted his appeal, the district court informed this court that Appellant had, in fact, sent objections to the recommendation.  The objections were discovered "loose in the mail" by the United States Post Office and were forwarded to the court.


2
In view of these circumstances, we remand this case to the district court to review, de novo, those portions of the magistrate judge's recommendation to which Appellant objected.  See 28 U.S.C.A. Sec. 636(b)(1) (West 1993);  Mathews v. Weber, 423 U.S. 261, 270-73 (1976).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REMANDED